Notice of Allowability
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/19/2022  has been entered. Claims 21-28,34-39,41-44 are allowed.  Claims 29-33,40 are cancelled. 

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Attorney Joseph F. Hetz – Reg. 41,070 
The application is amended as follows:








44.	 (Currently Amended) Thesystem of claim 43, wherein the processor is further 5configured to determine existence of the backlog event by analyzing at least one resource type associated with a backlog workload.



















Reason for allowance
Regarding Independent claims  21,28,35

Bozak et al. Publication No. US 2005/0027865 – teaches
receiving a request for resources in a remote compute environment , wherein a specification of resources is associated with the request ((Fig.5A; Para 0010:Para 0030 – 0035);
receiving information about a local computer environment separate from the remote computer environment (Fig.5A;Para 0010:Para 0030-0035);
Eppstein et al. Patent No. US 8032634 B1 teaches 
The specification of resources being based on virtual private cluster that is configured to provision a support environment ( Co.46, lines 60-65)
However, 
The independent claims 21,28,35 are allowable over prior arts of the following reasons. The prior arts of record do not fairly teach in whole or make obvious:
the specification of resources being based on a virtual private cluster package that is configured to provision a support environment and make pre-allocation, allocation duration, and post-allocation timeframe adjustments; and
 based on the information and the specification of resources, reserving compute resources comprising at least one processor in the remote compute environment.

There are no prior art, whether singly or in combination, teach or suggest the above limitations together in conjunction with the other limitations of the independent claims. Therefore, these reasons put the claim in condition of allowance. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNES NAJI whose telephone number is (571)272-2659.  The examiner can normally be reached on Monday - Friday 8:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000..
/YOUNES NAJI/
Primary Examiner, Art Unit 2445